In two related child neglect proceedings pursuant to Family Court Act article 10, the father appeals from an order of fact-finding and disposition of the Family Court, Queens County (Salinitro, J.), dated January 24, 2011, which, after fact-finding and dispositional hearings, found that he neglected the subject children and placed him under the supervision of the Administration for Children’s Services for a period of one year.
Ordered that the appeal from so much of the order of fact-finding and disposition as placed the father under the supervision of the Administration for Children’s Services for a period of one year is dismissed as academic, without costs or disbursements, as the period of supervision has expired; and it is further,
Ordered that the order of fact-finding and disposition is affirmed insofar as reviewed, without costs or disbursements.
Contrary to the father’s contentions, the Family Court properly found that he neglected the subject children by selling controlled substances from the home and possessing multiple quantities of prescription drugs, cocaine, and marijuana, that were readily accessible to the children (see Family Ct Act §§ 1012 *468[f] [i] [B]; 1046 [a] [iii]; see also Matter of Jared M. [Ernesto C.], 99 AD3d 474, 474-475 [2012]; Matter of Evan E. [Lasheen E.], 95 AD3d 1114, 1114-1115 [2012]; Matter of Eugene L. [Julianna H.], 83 AD3d 490 [2011]; Matter of Fernando S., 63 AD3d 610, 611 [2009]; Matter of Paul J, 6 AD3d 709, 710 [2004]; Matter of Michael R., 309 AD2d 590, 590-591 [2003]). Mastro, J.E, Hall, Lott and Sgroi, JJ., concur.